PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/756,617
Filing Date: 30 Jun 2015
Appellant(s): Shaaban et al.



__________________
Joseph Arand 
Reg. No. 60,421
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(1)  Appellant argues that the claimed subject matter is not directed toward an abstract idea pointing to the specification.  Appellant argues the previous systems are not suited for linking together proper billing and financial management.  Appellant argues that the current system creates a new second ledger in the specific condition when interest is due.  Appellant argues that the invention solves the data accumulation problem by enabling issuance of an interim bill based on simplified ledgers which allows clients to view bills.   The examiner notes the Appellant does not point to the technology that imposes meaningful limits upon the creation of the ledger or a technical process that solves a problem rooted in technology for data accumulation to enable the issuing of a bill.   The specification on pages 43-44 discloses:
To create an additional ledger when interest is due…the Billing and Collections System 124 will pay or allocate the taxes first, and then the remaining balance will be allocated on the ledger in the following sequence: hard costs, then soft costs and then professional fees or profits to the partners. This will leave one firm balance 128 consisting of the subparts taxes 132, hard costs 134, soft costs 136 and professional fees 138 paid, and another general Client balance 130 for the purposes of determining partner profits to be split.

Please note that technology is not integral or even necessary to create the ledger.  Improving on accounting processes is abstract and can be found in the sub-category of 
(2) Appellant argues that as a combination the use of the second ledger is not an abstract idea as the Appellant is not attempting to monopolize the creation of new ledgers.  Appellant argues that the creation of the ledger reduces mass storage and enables the issuance of an interim bill. The examiner respectfully disagrees with the premise of Appellant’s argument. Pre-emption is not a stand-alone determination of statutory content. 

The Supreme Court has made clear that the principle [*18] of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom's attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015).

Here the claims are directed toward accounting and bookkeeping processes.  The specification discloses that the primary object of the invention is to “improved method of allocating partial payments according to a predetermined set of 5 rules that allocates payments as follows: 1) taxes; 2) hard costs; 3) soft costs; 4) professional fees to produce a superior means and method to attribute profits fairly among client originating partners and billing partners in a professional services firm… analyze the accounts receivables of a company or firm and will automatically generate a list of clients that may benefit from a payment plan which takes periodic payments for larger bills while creating additional profits by collecting interest on remaining balances… billing system which can be triggered to provide an interim bill before the month's end so that 15 a client may make a payment earlier against her or his bill… which can take preliminary information from a client's payment, such as from a cash receipt, a bank record of deposit, a bank check, a Quick Pay, etc. and place this into a client unmatched payments data base to be held in a trust account or an IOL TA account until the client's payment may be matched to a client account and bill. (Specification, page 32)
Improving an accounting process is still an abstract concept.  The specification makes clear that technology is not the focus of the invention.  Just because the current application does not preempt all ledger generation and activity does not make the claim limitations less abstract. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345.

With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.  With respect to Appellant’s argument “that the creation of the ledger reduces mass storage and enables the issuance of an interim bill “.  The limitations have the second ledger paying and allocating taxes due, calculate balance in costs and profits.  It is not clear how this has anything to do with reducing storage requirements as there is no recitation of a technical process as it relates to storage, nor is there any indication of the storage being improved upon with respect to capability.
The specification only discloses data storage as it relates to another patent (US Patent 6,185,514 by Skinner (see Specification page 18 lines 5-9), with respect to the current invention, the specification is silent. 
Therefore, Appellant is arguing elements not supported in the specification or claim limitations.  Appellant’s argument is not persuasive that applying accounting features and ledger creation goes beyond abstract concept of methods of organizing human activity.  The rejection is maintained.
(3)  Appellant makes the conclusory statement that the independent claims 1 and 32 provide unconventional technological solution to a technical problem. Conclusory statements are not persuasive.  As explained above, creating and using a second ledger is not an unconventional technological solution. The rejection is maintained.
(4)  Appellant repeats the argument that the creation and use of a second ledger narrowly tailored conditions are not directed toward an abstract idea as the ledger stores payment data and when no interest is due the system processes data from the first ledger.  Appellant argues that due to how the system accounts for interest being due a second ledger is created goes beyond a mere abstract idea.  The examiner respectfully disagrees.  The claimed limitations do not recite any technical process to create the ledger, only recites an accounting condition as the determinant for the creation of the ledger.  The second ledger itself simply contains business tax related data, and calculates balances and costs.  As discussed above, the specification is equally silent as to what if any technology is used to create the ledger.  The narrowly tailored conditions are a business condition (i.e. determining interest due) not a technical problem or condition.  The rejection is maintained.
(5)  Appellant points to Enfish arguing that the current application similar to Enfish improvement of data base capability similarly improves upon technology, with the creation of a specific type of data structure (i.e. second ledger) Appellant argues that the creation of the new second ledger renders the claim patent eligible.  The examiner respectfully disagrees.  Appellant’s statement that the second ledger is a specific type of data structure is conclusory.  What is the specific type of data structure that the creation of the second ledger comprise?  The claim limitations and specification only disclose the business data content in the ledger and the calculation of balances and costs.  Unlike Enfish which claimed a particular technical process which solved a problem rooted in database capability, the current applicant is not dependent upon technology nor does the claim limitations impact technology.   Accordingly Enfish is not applicable. 
(6)  Appellant points to Core Wireless where the court held creation of an application summary window which summarized and presented information in a particular manner is patent eligible.  Specifically Core Wireless was found to improve computer functionality is the solution saved the user from navigating the application, opening it up and navigating within the application to enable the data of interest to be seen.  Appellant argues that the creation of the second ledger improves the efficiency in a situation where interest is due.  The examiner respectfully disagrees.  First what efficiency is improved upon?  Core Wireless and the court found clearly improved upon the computer functions for the user.   At most if any efficiency is improved it is an accounting process for paying or allocating billing of taxes first and the remaining balance allocated in the ledger to pay cost (hard cost, soft cost, fees or profits) See page 43-44 of the specification as cited above.  Allocating funds in a specified sequence from a second ledger created based on determining interest due, how is this an improve efficiency of computer functions similar to Core Wireless?.   Appellant’s argument is not persuasive.  Core Wireless is not applicable to the current application.
(7)  Appellant points to TecSec Inc v Adobe arguing that the creation of the second ledger under specified conditions corresponds to the use of the first and second ledger enabling the issuance of an interim bill.  Appellant argues that this is an advantage over prior art systems that do not allow clients to view bills in real time.  The examiner respectfully disagrees with the premise of Appellant’s argument.  The examiner notes that Appellant does not explain how TecSec v Adobe is relevant to the current application.  TecSec disclosed a process where in which a digital object-(document, video, spreadsheets) is assigned a level of security that corresponds to a certain combination of access controls and encryption.  The encrypted object is embedded within a container object, which itself is encrypted and accessed controlled.   The specification elaborates in a way that simultaneously shows that the claims at issue are directed at solving a problem specific to computer data networks and focuses on allowing for the simultaneous transmission of secure information to a large group of recipients connected to a decentralized network—an important feature of data networks—but without uniform access to all data by all recipients. The improvement involves, among other things, labeling together with encryption. “Using a secure labelling regimen, a network manager or user can be assured that only those messages meant for a certain person, group of persons, and/or location(s) are in fact received, decrypted, and read by the intended receive.  Therefore, TecSec is directed toward providing a technical solution to a problem rooted in technology.  This is not the case of the current application or claim limitations.  As discussed above, the current limitations merely confine the ledger functions within a computer environment, but the function of the computer are ancillary.  With respect to Appellant’s conclusory statement that prior art systems do not allow clients to view bills in real time, the examiner disagrees.  Being able to view bills in real time is old and well known. 
As evidence the examiner provides US Pub No. 2014/0280905 A1 by Bryan et al- 

[0131] Automated billing provides the ability to access employee and payment counts in a tenant instance and subsequently automatically create invoices for billing. The delivery of invoices … via the real-time customer portal allows customers to view their information, including invoices …

US Pub No. 2012/0239417 A1 by Pourfallah et al
 [0298] In the event that a patient offers less than the full amount of the balance due billing, … where the patient follows a navigational link received from the doctor in order to view the bill from the doctor. These debt settlement business rules, which can be applied in real time can comprise the balance due bill …

US Pub No. 2011/0145278 A1 by Maes

[0052] … The user is then charged accordingly, such as for calling to speak to the nearby friend or receiving the coupon. Where the user accepts the coupon, it is possible to charge the user, the franchise, or even the service provider for the call, as well as any discount or free drink given using the coupon. Throughout the system the bill of the subscriber and of the franchise can be seen in real time, such as by using the dashboard of Oracle.RTM. BAM (Business Activity Monitoring), which monitors all usage of the system. Bills can be monitored and the data can be captured in Oracle.RTM. Financials (books) and analyzed via Business Intelligence like Oracle.RTM. BI

US Pub No. 2004/0064351 A1 by Mikurak 
 [1144] … the status of an invoice may be checked in real time...

Accordingly the examiner is not persuaded with the conclusory statement of the Appellant that prior art systems not allow clients to view bills in real time.  The rejection is maintained.
(8)  Appellant argues that claims 1 and 32 are directed toward the judicial exception integrated into a practical application.  Specifically Appellant argues that the claimed process is not directed toward a result achieved by any and all possible means. Appellant argues that the claim limitations are narrowly tailored to create a second ledger under a special circumstance and use the second ledger in a specific way.  Appellant recites the limitations and argues the creation and use of the second ledger combined with the use of the first ledger results in data reduction to allow operation on a global scale and the issuance of an interim bill in real time.   Appellant points to the specification page 5 lines 4-6 and page 19 lines 1 and 2, as support for data reduction.
Page 5 lines 4-6
FAQ's can be provided in the system, and it can provide Quick Quotes on the spot to the consumer. However, this disclosure is directed to car sales and insurance, not timekeeping.

Page 19 lines 1-2
The system allows user to manage work schedules and report timesheet information without requiring an internet accessible computer

The examiner respectfully disagrees with the premise of Appellant’s argument.  The “narrowly tailoring to create a second ledger under special circumstances” is not a technical condition but rather a business condition (does interest exist or not).  The claim and specification does not limit the technical means to “create the ledger”, in fact the ledger could easily be created manually.  The creation of the ledger would not be affected if no technology existed at all.  Therefore, the creation of the second ledger is not integrated in technology and the technology recited in the claim does not impose meaningful limits upon the abstract idea identified or the creation of the ledger.  Since the claim limits the creation of the second ledger within a computer environment and the limitations and specification is silent as to the technical process to “create” the second ledger.  The limitation can be broadly interpreted as the creation of the second ledger results result can be achieved by any and all possible technical or computer means.  With respect to the argument “the creation and use of the second ledger combined with the use of the first ledger results in data reduction to allow operation on a global scale and the issuance of an interim bill in real time”, the examiner finds the statement “results in data reduction” to be conclusory.  Appellant does not point to where in the specification or claim limitations that any of the functions recited result in data reduction.  The specification on pages 5 and 19 do not provide support.   Conclusory statements are not persuasive.  The rejection is maintained.
(9) Appellant argues that the creation of the second ledger provide unconventional technical solution to a technical problem.  Appellant argues that the previous Office Action over generalizes the claim limitations.   Appellant argues that novelty provides evidence to the unconventional nature of the claim limitations and points to the lack of a 103 rejection as to the unconventionality of the creation of the second ledger.   The examiner respectfully disagrees with the premise of Appellant’s argument. With respect to novelty, novelty…is not the issue when determining whether a claimed invention is directed toward patent eligible subject matter. (see Parker v Flook, 437 US 584, 588 (1978).  Instead the claims must provide “an element or combination of elements that is “sufficient to ensure the patent in practice amounts to significantly more than a patent upon the ineligible concept itself (see Alice 134, S. Ct at 2355).  It is not enough for subject matter to be patent eligible to depend solely upon the obviousness/non-obviousness of the prior art under 102/103.  See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter.  
The current application and claim limitations have similar issues.  The claims are ineligible because their innovation is an innovation that is ineligible subject matter. 
As discussed above with respect to the creation of the second ledger, technology is not the focus of the invention.  The creation of the second ledger is not to solve a problem rooted in technology but instead an accounting tool for bill payment management and allocation.   The specification and claims are silent as it relate to any technical process for the creation of the second ledger (see response above), much less a unique or unconventional technical process to perform the claimed creating of a ledger.  No matter how efficient the accounting elements of the current application are in the field of billing ledgers and payments, the efficiency lies entirely in the realm of the finance filed the claims recite.   The appellant makes the conclusory statement that the limitations provide a technical solution to a technical problem but fails to identify the technical problem and what solution is solving the technical problem.  Instead the specification and limitations focus on an accounting process and accounting tools (i.e. second ledgers) in order to control allocation of payments.  
(10)  Appellant points to McRO which recited an unconventional solution.  Appellant argues that the current limitations similarly recite an unconventional solution by creating a second ledger and used as claimed.  Appellant argues that the unconventional result of the claimed invention is the reduced dataflows and the possibility of smaller databases.  The examiner respectfully disagrees with the premise of Appellant’s argument.  McRO was found patent eligible because the claimed process allowed computers to perform processes that previously could not be performed by computer.  This is not the case of the current application.  Computer functionality or capability is not the focus of the invention, rather the claimed limitations are directed toward accounting processes using ledgers.  As discussed above technology is not the focus of the invention.  Furthermore, the specification is silent with respect to the invention attempting to reduce dataflows and the possibility of smaller databases.  As discussed above, the specification discloses the storage processes of a different patent.   With respect to databases, the specification only discusses databases in light of other patents and publications (see page 8-21).  As for the current invention, the specification is silent with respect to databases or the reduction of dataflows.  Accordingly McRO is not applicable to the current application.  Conclusory statements without support are not persuasive.  
(11)  Appellant argues that the creation of the second ledger is a form of enhancing data in a distributed fashion to deal with massive flows that would previously require massive databases and more complicated processing. Appellant argues that these features for patentability are found analogous with Amdocs.  The examiner respectfully disagrees.  The specification and limitations are silent as it refers to “enhancing data”.  The claim limitations recite the second ledger pay, allocate taxes due, calculate balance and outstanding client balance and allocating remaining balance to cost sequenced by costs type.  Nowhere in the claims is there an attempt to enhance data.  The specification is equally silent.  If Appellant is attempting to equate the “enhance” term in the argument with respect to the “enhancing” of Amdocs.  The “enhancing” of Amdocs was the “enhance the first network accounting record” read into the claim limitations from the specification and was rooted in the architecture of the system, specifically, that the components arrayed in a distributed architecture minimized the impact on network and system resources by collecting and processing data close to its source, thereby reducing congestion in network bottlenecks.   This is not the case of the current application.  The computer components, architecture and programming is conventional without any particular configuration to solve a problem rooted in technology, impact or improve upon technology.   The specification only discusses the system in light of the accounting functions performed and data managed.  Specification discloses page 43-44 discloses an interface for managing the billing and collection of debt.  This is not applicable to the improved architecture as found in AMDOCs. Accordingly AMDOCs is not applicable.   Appellant is arguing features not claimed.  The rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697        

/TRACI CASLER/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.